
	
		I
		111th CONGRESS
		2d Session
		H. R. 5038
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Mr. Hensarling (for
			 himself and Mr. Bachus) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To repeal the Community Reinvestment Act of
		  1977.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Access to Credit and Job Creation
			 Act of 2010.
		2.Repeal of the
			 Community Reinvestment Act of 1977
			(a)In
			 generalThe Community
			 Reinvestment Act of 1977 (12 U.S.C. 2901 et seq.) is hereby repealed.
			(b)Conforming
			 amendmentSection 48 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1831y) is hereby repealed.
			
